DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 6/7/2021. As directed by the amendment, claims 1, 10, 33, 35, 43, and 45 were amended, claims 6, 8-9, 16-18, 20-25, 30-32, 37-38, and 41-42 were cancelled, and new claims 48-51 were added. Thus, claims 1-5, 7, 10-15, 19, 26-29, 33-36, 39-40, and 43-51 are presently pending in this application
Claims 1-5, 7, 10-15, 19, 26-29, 33-36, 39-40, and 43-51 are allowed based on the reasons for allowance below and examiner’s amendment below. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Felber on 8/11/2021. 

The application has been amended as follows:

In Claim 48, lines 4-5, the limitation “that the shockwave generating portion is” has been changed to --that a shockwave generating portion of the ballistic shockwave device is--.

In Claim 48, line 7, the limitation “and a shockwave generating portion” has been changed to --and the shockwave generating portion--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Papirov (WO 2013/114366) and Cioanta (2016/0310766) do not specifically disclose the claimed apparatus as presented in the claims 1-5, 7, 10-15, 19, 26-29, 33-36, 39-40, and 43-51. 
Regarding claim 1, Papirov discloses a ballistic shockwave system (100, fig. 1A, see abstract and page 14, lines 10-21) including a ballistic shockwave device 
Papirov fails to disclose the combination of a ballistic collision shockwave device having each of said concave focal surface depressions are individually condfigurable according to a diameter and depth to determine a focal length and penetration depth in combination with a rotating stage associated between the shockwave shaping portion and the shockwave generating portion, wherein said rotating stage provides for rotating said shockwave shaping portion, and to modify Papirov to arrive at the claimed invention would be based upon improper hindsight. 
Regarding claim 48, Papirov discloses a ballistic shockwave system (100, fig. 1A, see abstract and page 14, lines 10-21) including a ballistic shockwave device (applicator 130, see fig. 1A) configured to generate a ballistic collision between a projectile (projectile 142, see fig. 2B, page 14, lines 10-21) and a shockwave generating portion (150) using a high pressure gaseous source having operating pressure of up to about 200 bar (page 14, lines 22-25), the shockwave generating portion coupled to a shockwave shaping portion (focal surface 158) that is provided to direct the generated shockwaves to a targeted tissue treatment site (fig. 3), said shaping portion comprises an external shaping surface formed from a plurality of concave focal surface 

However, both Papirov and Cioanta fail to disclose the combination of a ballistic shockwave system being disposed along a support member featuring a spring, the support member further associated with at least one or more teat milking suction cups that are coupled to an automated milking device or a milking robot, and that the spring ensures that the shockwave generating portion is pressed against a bovine udder. Therefore, to modify Papirov and Cioanta to arrive at the claimed invention would be based upon improper hindsight. 
Therefore, claims 1-5, 7, 10-15, 19, 26-29, 33-36, 39-40, and 43-51 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785